DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-8, drawn to the microfluidic coagulation testing die & Species II, which is shown in Fig. 5 in the reply filed on 01/03/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the pinch point having no angled corners in the inlet or channel in a plan view” (claim 1); “having a chamber on only one side of the slot and not on the other side of the slot” (claim 5) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the “pinch point having no angled corners in the inlet or channel in a plan view” is unclear.  Specifically, the term “no angled corners” is unclear as a zero angle is an angle, therefore, the limitation is indefinite.  
Claim 1 is not clear with respect to what applicant is claiming.  The claim does not clearly set forth the metes and bounds of the patent protection desired.  In claim 1, the limitation “coagulation-initializing activator coating at least a portion of an interior surface of any or all of 
Claim 2 recites the limitation "the pinch point channel width" in L1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "activator " in L1.  There is insufficient antecedent basis for this limitation in the claim.

The term “near the pinch point” in claim 1 is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 & 5-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sait M. A. et al. (US 2018/0003614, see PCT filed 06/29/2015).
Regarding claim 1, Sait M. A. et al. teach:
1. A microfluidic coagulation testing die comprising: 
a slot (1162) in a substrate (1022) permitting entry of a sample; 
a sample collection chamber (1164) in the substrate; 
at least one pinch point (e.g., narrowing portion, throat or constriction 1140) connecting the slot (1162) and the chamber (1164), permitting passage of sample from slot to chamber (see Fig. 13 for example), comprising: 
a slot-side inlet (i.e., upstream of 1162), 
a channel (i.e., channel of 1140), having a length, of substantially consistent width and height (see Fig. 13 for example), the width being between ten and fifteen micrometers (¶ 0075) and the height being between ten and twenty micrometers (¶ 0075), and 
a chamber-side outlet (i.e., downstream of 1164), 
the pinch point (1140) having no angled corners in the inlet or channel in a plan view (see Fig. 13 for example); 
a sensor (1138) in or near the pinch point (see Fig. 13 for example); and 
blood interacting reagent (1025) at least a portion of an interior surface of any or all of the slot, the pinch point, and the chamber (¶ 0060).
Regarding claim 1, Sait M.A. et al. teach a blood interacting reagent (1025 ¶ 0060-0062+).  The limitation “coagulation-initializing activator” is sufficiently broad to have read on the blood interacting reagent (1025) as taught in ¶ 0060 since no specific coagulation activator is recited.  
With regard to limitations in claims 1, 3 & 7 (e.g., “coagulation-initializing activator coating at least a portion of an interior surface of any or all of the slot, the pinch point, and the chamber”, “having no more than about 200 nanoliters of activator”, “… to remove air and fluid from the chamber”), these claim limitations are considered process or intended use limitations, which do not further delineate the structure of the claimed apparatus from that of the prior art.  Since these claims are drawn to an apparatus statutory class of invention, it is the structural limitations of the apparatus, as recited in the claims, which are considered in determining the patentability of the apparatus itself. These recited process or intended use limitations are accorded no patentable weight to an apparatus. Process limitations do not add patentability to a structure, which is not distinguished from the prior art. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have 

Regarding claims 2 & 5-8, Sait M. A. et al. teach:
2. The die of claim 1, wherein the pinch point channel width is between ten and fifteen micrometers (¶ 0075), the pinch point channel height is between ten and twenty micrometers (¶ 0075), and the pinch point channel length is between five and fifteen micrometers (¶ 0075). 
5. The die of claim 1, having a chamber (e.g., holding chamber 1021; see also discharge reservoir 1024) on only one side of the slot and not on the other side of the slot (see Fig. 9A for example). 
6. The die of claim 1, wherein the sensor (1138) comprises two electrodes (1141, 1145) on opposite sides of the at least one pinch point (see Fig. 14 for example), the electrodes being arranged to measure disruption of an electric field between the electrodes by discrete features of sample passing through the at least one pinch point (¶ 0076). 
7. The die of claim 1, wherein the chamber comprises at least one nozzle (1023; see also holding chamber 1021) capable of removing air and fluid from the chamber (¶ 0063). 
8. The die of claim 7, wherein the chamber comprises no more than two nozzles (see Fig. 9A for example). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sait M. A. et al. (US 2018/0003614, see PCT filed 06/29/2015) in view of Valencia et al. (US 2017/0328882).
Regarding claim 4, Sait M. A. et al. teach: 4. the die of claim 1, wherein the substrate is silicon (¶ 0068).  However, the reference does not explicitly teach wherein the substrate is coupled to one or more layers of thin-film deposited SU-8 polymer.
Valencia et al. teach:
A microfluidic coagulation testing die comprising: 
a slot (e.g., inlet 124; see also channels 126 ¶ 0019, 0022) in a substrate (102/202) permitting entry of a sample; 
a sample collection chamber (e.g., filter 230) in the substrate (see Fig. 2); 
at least one pinch point (e.g., a point within channels 226-1, 226-2) connecting the slot and the chamber (see Fig. 2 for example), permitting passage of sample from slot to chamber, comprising: 
a slot-side inlet (e.g., inlet (upstream) of 226-1, 226-2 in Fig. 2), 
a channel (e.g., channels 226-1, 226-2), having a length, of substantially consistent width (¶ 0038), and 
a chamber-side outlet (i.e., upstream side of 204), 
the pinch point having no angled corners in the inlet or channel in a plan view (see Fig. 2 showing the channels 226-1/226-2 are straight); 
a sensor (231-1/231-2) in or near the pinch point (see Fig. 2); and 
coagulation-initializing activator coating at least a portion of an interior surface of any or all of the slot, the pinch point, and the chamber (the coagulation initializing 
wherein the substrate is silicon, and wherein the substrate is coupled to one or more layers of thin-film deposited SU-8 polymer (¶ 0019). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Sait M. A. et al. with a SU-8 film coated surface, as taught by Valencia et al. to form a photo imagable surface (¶ 0019).  The Court stated that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. Id. at ___, 82 USPQ2d at 1396.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072. The examiner can normally be reached M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798